UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIMBERLY BERNICE BROWN,

                                  Plaintiff,

                      -against-                                    1:19-cv-6434-GHW

 NATIONAL BASKETBALL                                                     ORDER
 ASSOCIATION; TAMERA YOUNG, WBNA
 Athlete,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

        On December 26, 2019, the Court dismissed all of Plaintiff’s claims and denied as moot

all outstanding motions and requests for relief. Dkt. No. 14. That same day, Plaintiff wrote the

Court, requesting a jury trial and alleging additional facts that occurred after she filed her Second

Amended Complaint. See Dkt. No. 15. Although the Court has already dismissed this action,

Plaintiff’s letter was filed after the Court’s order was docketed, so the Court separately addresses

the issues raised by Plaintiff’s letter.

        The Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66,

72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks

and citations omitted, emphasis in original). Still, for the reasons stated in the Court’s December

26, 2019 opinion, this motion is denied as moot. Because Plaintiff’s claims have been dismissed,

she is not entitled to a jury trial. Further, the additional facts Plaintiff alleges—namely, that she

has “received multiple threatening calls on a daily basis from various unknown numbers”—do

not, even if true, state a plausible claim for relief against the NBA, nor do they cure Plaintiff’s

failure to bring her claims against Young in the appropriate venue.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:   December 30, 2019
          New York, New York

                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                 2
